OFFICE OF THE ATTORNEY         GENERAL    OF   TEXAS
                              AUSTIN



Iionorable   M. F. Kielce
aounty Attorney
Lee county
Qiddinga,    Texae
                            Opinion No. O-4252
Dear Sir:                   Ret Conatruotlon 0r


              Your request for opinion
fully    oonsldered by thie departmen
qua.     8s r0ii0ws:
              “The Commission
        requiring  the Paok                       a tax of $35.00
        per year under Art
        Revised Civil Stat
                                              ed by the State.




                                          tuta is *--The Com-
                                       ounty in thie State shall
                                           leot from each per-
                                           -half of the St.ate
                                         renoe -to Cities, the
                                          ehall hare the power
                                           t to exoeed one-half

                      s to be the oontentlon of the Auditor
                      the language used in oonneotion with
                     y of the City to levy and oollect not
        to sroeed l/2 of the State tee, it is implied that
        it is mandatory for the county to levy a fee ‘Equal
        to one-half  of the State fee’ If It 1eVies any at
        all.
                                            .

Honorable         M. F.   Kleke,   Page 2


                   ;.a1 oan find no authoritiee   to substantiate
              either hIa ok the Commissioner*8 Court oontentlon,
              but as It Is optional with the oonmIasIoner*s
              oourt to levy a fee at all,     It Is my opinion that
              the Intent Is to leave It to’the Comalssloner~s
              Court whether they want to.levy     any at all and as
              to how muoh they want to levy, so long as they do
              not esoeed l/2 of the State levy.
                    “We ehould 1Ike to have am opinion            from your
              department .a
                     Article   666-15a-1,       Vernon’s   Annotated   Texas Penal
    Code,   reads   a8 follower

              *Art. 666-15al.    CommlssIoners Courts and oitles
                     and towns authorleed. to levy fee on oertaln
              n      permittees; permits displayedi   penalty

                      “Exoeptas      to Agent’8,    Industrial, Carrier’s
             ~Pkivate Carrier’s,         Local Cartage, and Storage Per-
             mits, and as to suah Wine and Deer Retailer’s
              Permits a8 shall be issued to’operators           of dining,
              buffet,     or club oars$,aad Class ‘B’ Winery PermIta,
              the Commissioners Court of eaoh oouaty In this
.
              State shall have the power to levy aad oolleot
              from every person that may be Issued a permit here-
              under Ia said county a fee equal to one-hair oi
              the State tee; and the olty or town wherein the
              permIttee Is domiciled          shall have the power to
              levy and oolleot         a fee not to exoeed one-half     of
              the State ree, but no other fee or tax shall be
              levied     by .either.     Nothing herein oonthiaed shall~
              be oonstrued as preventing the levying,           assessing,
              and oolleotiag        of general ad valorem taxes on the-
              property of said persons:            All permits shall be
              displayed In a oonspiouous plaoe at all times on
               the lfoenead premises.          Any permittee or lloensee
              who engages In the sale of shy alooholio           beverage
              without hating first          paid the teds which may have
               been levIed by the oounty or alty as herein pro-
              vided shall be quilty of a lnisdemeanor and upon
               oonriotlon      shall be fined not less than Ten Dol-
               lars ($10) nor more than Tao Huadred Dollars            ($200).
               dots 193Q, 44th Leg., 246 C~.S., p. 1795, oh. 467,
               Art.    1, B 15a1, as a ded Acts 1937, 45th Leg.,
               p. 1053,;oh.      44S, 8 a ‘.n
Honorable   Y. F. Kieke,       Page 3


              * The Courts have not yet passed on this question.
However, this department passed on this identioal.     question
on July- lOth, 1935, I,n an opinion written by Honorable C. M.
Kennedy, Assistant Attorney General, recorded In Volume 365,
Pages 612 and a&3, Letter opinions. of the Attorney General,
holding that the County could levy i’*,:iee ot one-half   of the
State fee or nothing.
                We have reached the oonoluslon that                this      holding
la erroneou8    and we hereby overrule the same.

               It seems reasonable and logloal   that the rester
power would inolude the lesser power and we see no log f oal.
reason why the Commissioners * Court In their dlsoretion    would
not have the power to levy a fee less.than     one-half the State
fib.   Itvould seem that reason ahd oommon sense would not
require the Commissioners’ Court to levy a grehter fee than
they thought was necessary.     .
                It Is therefore         our opinion    that you have oorreotly
answered    the question.
                                                      Very trul3     yours
                                               ATTORNEY
                                                      GENERALOF TEXAS
iPPROVE0 DEC 10, 1941
/e/   Grover Sellers
                                              BY
FIRST ASSISTANT                                              Wm. J. Fanning
ATl’ORNEYGENEFULL                                                         Aesietaat

wJF:mp
        This opinion       considered    and approved ia llmlted              oonferenoe